 

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, OCT 03 2019
CLERK, U.S. BISTRIGT CQUAT
Plaintiff, aes DISTRICT O OF “CALIFORNIA
OEPUTY CLERK

vo CR NO: 1:19-MJ-00187-BAM
JUAN SANCHEZ-DOMINGUEZ

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

XX] Ad Prosequendum L] Ad Testificandum
Name of Detainee: Juan Sanchez-Dominquez
Detained at Fresno County Jail ;
Detainee is: a.) charged in this district by: [1 Indictment Od Information X Complaint
charging detainee with: 8 USC 1326(a) and (b)(1)

orb.) CJ a witness not otherwise available by ordinary process of the Court
Detainee will: a.) CL] return to the custody of detaining facility upon termination of proceedings

orb.) XX! be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

 

 

 

 

Signature: /s/ Laura D, Withers co
Printed Name & Phone No: Laura D. Withers 559-967-5480
’ Attorney of Record for: . United States of America
WRIT OF HABEAS CORPUS
bd Ad Prosequendum XO Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH and any further proceedings to be
had in this cause, a io) 3] 1 at the co on of said proceedings to run soy saj i vi the pe -named custodian.

Dated:

 

Ue LOL. A. McApfiffe
U.S. MAGISTRATE JUDG

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if RODRIGUES, Ramon XlMale (LlFemale
Booking or CDC #: — 1913282; JID 7013335 DOB: . 03/08/1979
Facility Address: 1225 M St. Fresno, CA 93721 Race: W/H
Facility Phone: 559-600-8275 _FBI#: — 255916ACS5
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)

 
